          Case 2:19-cv-00907-JAM-DB Document 17 Filed 08/04/20 Page 1 of 5

 1   Carolyn H. Cottrell (SBN 166977)
     David C. Leimbach (SBN 265409)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Telephone: (415) 421-7100
 5   Facsimile: (415) 421-7105
     ccottrell@schneiderwallace.com
 6   dleimbach@schneiderwallace.com
     mlim@schneiderwallace.com
 7
     Attorneys for Plaintiff, the Putative Class
 8   and Collective Members
 9   [Additional counsel on next page]
10
                                   UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
                                       SACRAMENTO DIVISION
12

13   ISABELLE FRANKLIN, on behalf of herself       Case No. 2:19-cv-00907-JAM-DB
     and all others similarly situated,
14                                                 JOINT STIPULATION TO DISMISS
15                 Plaintiffs,                     THIRD THROUGH ELEVENTH CAUSES
     v.                                            OF ACTION IN FIRST AMENDED
16                                                 COMPLAINT WITHOUT PREJUDICE;
     SAN JOAQUIN GENERAL HOSPITAL                  ORDER GRANTING SAME
17   AND SAN JOAQUIN GENERAL
     HOSPITAL FOUNDATION,
18
                    Defendants.
19

20

21

22

23

24

25

26

27

28
          JOINT STIPULATION TO DISMISS THIRD THROUGH ELEVENTH CAUSES OF ACTION IN THE FAC
                                WITHOUT PREJUDICE; [PROPOSED] ORDER
     9096401.1 SA275-014
         Case 2:19-cv-00907-JAM-DB Document 17 Filed 08/04/20 Page 2 of 5

 1   Jesse J. Maddox (SBN 219091)
     Brian J. Hoffman (SBN 263974)
 2   LIEBERT CASSIDY WHITMORE
     400 Capitol Mall, Suite 1260
 3   Sacramento, California 95814
     Telephone: (916) 584-7000
 4   Facsimile: (916) 584-7083
     jmaddox@lawlegal.com
 5   bhoffman@lcwlegal.com
 6   Attorneys for Defendant San Joaquin
     General Hospital
 7

 8
     William M. Hogg (Pro Hac Vice)
 9   SCHNEIDER WALLACE
     COTTRELL KONECKY LLP
10
     3700 Buffalo Speedway, Suite 960
11   Houston, Texas 77098
     Telephone: (713) 338-2560
12   Facsimile: (415) 421-7105
13   Attorney for Plaintiff, the Putative Class
     and Collective Members
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                -1-
           JOINT STIPULATION TO DISMISS THIRD THROUGH ELEVENTH CAUSES OF ACTION IN THE FAC
                                 WITHOUT PREJUDICE; [PROPOSED] ORDER
     9096401.1 SA275-014
         Case 2:19-cv-00907-JAM-DB Document 17 Filed 08/04/20 Page 3 of 5

 1

 2            Plaintiff Isabelle Franklin, on behalf of herself and all others allegedly similarly situated
 3   (“Plaintiff”), and Defendant San Joaquin General Hospital (SJGH), by and through their counsel of
 4   record herein, subject to approval of the Court, stipulate and agree to dismiss, without prejudice,
 5   Plaintiff’s claims against SJGH from this action as follows:
 6            WHEREAS, on August 22, 2019, Plaintiff filed a First Amended Complaint (hereinafter,
 7   “FAC”), bringing a wage and hour class action complaint against SJGH and San Joaquin General
 8   Hospital Foundation, alleging causes of action for: (1) Failure to Pay Overtime Compensation for
 9   Improper Meal Break Time Deductions (29 U.S.C. § 201 et seq); (2) Failure to Pay Overtime
10   Compensation for “Off-The-Clock” Work (29 U.S.C. § 201 et seq); (3) Failure to Pay for All Hours
11   Worked Pursuant to Labor Code § 204; (4) Failure to Pay Overtime Wages (Cal. Labor Code § 510);
12   (5) Failure to Authorize and Permit and/or Make Available Meal and Rest Periods (Cal. Labor Code
13   §§ 203, 223, 226.7, 512, and 1198); (6) Failure to Provide Accurate, Itemized Wage Statement (Cal.
14   Labor Code §§ 226(a)); (7) Waiting Time Penalties (Cal. Labor Code §§ 201-203); (8) Failure to
15   Reimburse for Necessary Business Expenses (Cal. Labor Code § 2802); (9) Unlawful Business
16   Practices (Cal. Bus. & Prof. Code §§ 17200, et seq.); (10) California Private Attorneys General Act §
17   2699(a); and (11) California Private Attorneys General Act § 2699(f).
18            WHEREAS, during October of 2019, the counsel for Plaintiff and SJGH met and conferred
19   regarding Defendant’s various governmental immunity defenses related to Plaintiff’s claims under the
20   California Labor Code, California Business and Professions Code, and Private Attorneys General Act;
21            WHEREAS, after reviewing the relevant legal authority on those various governmental
22   immunity defenses, Plaintiff has agreed to dismiss her claims against SJGH that were brought under
23   the California Labor Code, California Business and Professions Code, and Private Attorneys General
24   Act, without prejudice, which include the Third through Eleventh Causes of Action in the FAC;
25            WHEREAS, Plaintiff is not dismissing her claims against SJGH based upon the Fair Labor
26   Standards Act, which include the First and Second Causes of Action in the FAC;
27            WHEREAS, as of this date, the Court has issued no rulings or orders regarding class
28                                                    -2-
           JOINT STIPULATION TO DISMISS THIRD THROUGH ELEVENTH CAUSES OF ACTION IN THE FAC
                                 WITHOUT PREJUDICE; [PROPOSED] ORDER
     9096401.1 SA275-014
         Case 2:19-cv-00907-JAM-DB Document 17 Filed 08/04/20 Page 4 of 5

 1   certification or class-related discovery;
 2            WHEREAS, the Parties have not sent any notice to the putative class in this case;
 3            WHEREAS, SJGH is not providing direct or indirect consideration, and will bear its own fees
 4   and costs in relation to dismissed claims;
 5            WHEREAS, this Stipulation has no force or effect unless a representative, legal or otherwise,
 6   for each Defendant expressly agrees to all the terms here, and affixes his or her signature to this
 7   Stipulation committing to the same;
 8            WHEREAS, by signing this Stipulation, Liebert Cassidy Whitmore expressly represents that
 9   it has the authority to enter into this Stipulation, and has the authority to commit SJGH to all terms
10   herein; and
11            NOW, THEREFORE, subject to the approval of this Court, the parties, by and through their
12   undersigned counsel of record, herby stipulate and agree to the following:
13                 1. Plaintiff’s claims based upon the California Labor Code, California Business and
14                     Professions Code, and Private Attorneys General Act against Defendant San Joaquin
15                     General Hospital, which included the Third through Eleventh causes of action in the
16                     FAC, shall be dismissed from this action, without prejudice, subject to the terms and
17                     conditions contained in this Stipulation.
18   IT IS SO STIPULATED
19

20
     Dated: August 3, 2020                           SCHNEIDER WALLACE COTTRELL KONECKY LLP
21

22                                                   /s/ William M. Hogg
                                                     CAROLYN H. COTTRELL
23                                                   DAVID C. LEIMBACH
24                                                   MICHELLE S. LIM
                                                     WILLIAM M. HOGG
25                                                   Attorneys for Plaintiff

26

27

28                                                       -3-
           JOINT STIPULATION TO DISMISS THIRD THROUGH ELEVENTH CAUSES OF ACTION IN THE FAC
                                 WITHOUT PREJUDICE; [PROPOSED] ORDER
     9096401.1 SA275-014
         Case 2:19-cv-00907-JAM-DB Document 17 Filed 08/04/20 Page 5 of 5

 1
      Dated: August 3, 2020                          LIEBERT CASSIDY WHITMORE
 2

 3                                                   /s/ Jesse J. Maddox
                                                     JESSE J. MADDOX
 4                                                   BRIAN J. HOFFMAN
                                                     Attorneys for SJGH
 5

 6

 7

 8                                                   ORDER
 9            Pursuant to the Parties’ Joint Stipulation to Dismiss Plaintiff’s Third through Eleventh Causes
10   of Action in the FAC against San Joaquin General Hospital without prejudice, and for good cause
11   shown, Plaintiff’s Third through Eleventh Causes of Action in the FAC against San Joaquin General
12   Hospital are hereby DISMISSED WITHOUT PREJUDICE from the above-entitled action.
13

14   IT IS SO ORDERED.
15

16   Dated: August 4, 2020                                      /s/ John A. Mendez__________
17                                                              HONORABLE JOHN A. MENDEZ

18

19

20

21

22

23

24

25

26

27

28                                                     -4-
           JOINT STIPULATION TO DISMISS THIRD THROUGH ELEVENTH CAUSES OF ACTION IN THE FAC
                                 WITHOUT PREJUDICE; [PROPOSED] ORDER
     9096401.1 SA275-014
